                                                          Case 3:19-cv-00693-MMD-CLB Document 48 Filed 01/12/21 Page 1 of 2




                                                      1   THIERMAN BUCK, LLP                                CITY OF RENO
                                                      2   Mark R. Thierman, Nev. Bar No. 8285               Reno City Attorney
                                                          Joshua D. Buck, Nev. Bar No. 12187                Karl Hall
                                                      3   Leah L. Jones, Nev. Bar No. 13161                 Assistant City Attorney
                                                          7287 Lakeside Drive                               Jonathan Shipman, Nev. Bar No. 5778
                                                      4   Reno, Nevada 89511                                Deputy City Attorney
                                                      5   Tel. (775) 284-1500                               William J. McKean, Nev. Bar No. 6740
                                                          Fax. (775) 703-5027                               Deputy City Attorney
                                                      6   mark@thiermanbuck.com                             Chandeni K. Sendall, Nev.
                                                          josh@thiermanbuck.com                             Post Office Box 1900
                                                      7   leah@thiermanbuck.com                             Reno, NV 89505
                                                      8                                                     (775) 334-2050
                                                          Attorneys for Plaintiffs                          shipmanj@reno.gov
                                                      9                                                     mckeanw@reno.gov
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                                                                            sendallc@reno.gov
                                                     10
                                                     11                                                     Attorneys for Defendants
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12
                  7287 Lakeside Drive




                                                                                     UNITED STATES DISTRICT COURT
                    Reno, NV 89511




                                                     13
                                                                                          DISTRICT OF NEVADA
                                                     14
                                                          CATHERINE CASTELLANOS, LAUREN                    Case No.: 3:19-CV-0693-MMD-CLB
                                                     15   COURTNEY, RACHAEL JASPER,
                                                          BRIANNA MORALES, VICTORIA
                                                     16
                                                          RACHET, LILY STAGNER, NATALEE                    STIPULATION TO EXTEND TIME FOR
                                                     17   WELLS, CECELIA WHITTLE and                       PLAINTIFFS’ MOTION FOR FRCP 23
                                                          MARYANN ROSE BROOKS, on behalf of                CLASS CERTIFICATION
                                                     18   herself and all others similarly situated,
                                                     19                                                               FIRST REQUEST
                                                                  Plaintiff(s),
                                                     20
                                                                 v.
                                                     21
                                                     22   CITY OF RENO and MICHAEL CHAUMP,
                                                          in his official capacity as Business Relations
                                                     23   Manager of Community Development and
                                                          Business Licenses for the CITY OF RENO
                                                     24   and DOES 1 through 10, inclusive,
                                                     25
                                                                 Defendant(s).
                                                     26
                                                     27          Pursuant to Local Rules (“LR”) IA 6-1, IA 6-2, and LR 7-1 PLAINTIFFS CATHERINE
                                                     28   CASTELLANOS, LAUREN COURTNEY, RACHAEL JASPER, BRIANNA MORALES,
                                                                                       -1-
                                                                 STIPULATION TO EXTEND TIME FOR PLAINTIFFS’ MOTION FOR FRCP 23 CLASS
                                                                                          CERTIFICATION
                                                          Case 3:19-cv-00693-MMD-CLB Document 48 Filed 01/12/21 Page 2 of 2




                                                      1   VICTORIA RACHET, LILY STAGNER, NATALEE WELLS, CECELIA WHITTLE and
                                                      2   MARYANN ROSE BROOKS, by and through their counsel, Thierman Buck, LLP and
                                                      3   DEFENDANTS, CITY OF RENO and MICHAEL CHAUMP, by and through their counsel,
                                                      4   Reno City Attorney, hereby request that the Court grant the Partis’ request for an extension of
                                                      5   time for Plaintiffs to file their Motion for FRCP 23 Class Certification currently due on Monday
                                                      6   February 1, 2021. Plaintiffs request a thirty (30) day extension up to Wednesday, March 3, 2021.
                                                      7   Defendants shall file their opposition twenty-one (21) days after the filing of Plaintiffs’ motion.
                                                      8   Plaintiffs shall file their reply in support fourteen (14) days after the filing of Defendants’
                                                      9   opposition.
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10          This this the Parties’ first request for an extension of time. This request is not intended for
                                                     11   delay and is made in good faith.
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12    Dated: January 11, 2021                             Dated: January 11, 2021
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13
                                                           THIERMAN BUCK, LLP                                  RENO CITY ATTORNEY
                                                     14
                                                           /s/ Mark R. Thierman                                /s/ William J. McKean
                                                     15    Mark R. Thierman, Nev. Bar No. 8285                 Karl Hall
                                                     16    Joshua D. Buck, Nev. Bar No. 12187                  Jonathan Shipman, Nev. Bar No. 5778
                                                           Leah L. Jones, Nev. Bar No. 13161                   William J. McKean, Nev. Bar No. 6740
                                                     17    7287 Lakeside Drive                                 Chandeni K. Sendall, Nev. Bar No. 12750
                                                           Reno, Nevada 89511                                  Post Office Box 1900
                                                     18    Attorneys for Plaintiffs                            Reno, NV 89505
                                                     19                                                        Attorneys for Defendants

                                                     20
                                                                                                       ORDER
                                                     21
                                                     22
                                                                 IT IS SO ORDERED.
                                                     23
                                                     24
                                                                             12th
                                                                 Dated this _______         January
                                                                                    day of _____________________, 2021.
                                                     25
                                                     26
                                                                                                        __________________________________
                                                     27                                                 UNITED STATES DISTRICT JUDGE
                                                     28
                                                                                                         -2-
                                                                 STIPULATION TO EXTEND TIME FOR PLAINTIFFS’ MOTION FOR FRCP 23 CLASS
                                                                                          CERTIFICATION
